DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
No claim amendments are made in view of applicant’s response filed 1/13/2021.  Therefore, claims 17, 19, 22-27, 30 and 35-37 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17, 22-27, 30 and 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsukawa et al. US 2004/0170840 A1 (Matsukawa), and as evidenced by Nojiri et al. US 2003/0038031(Nojiri), and further in view of Inbe et al. US 7,811,366 B2(Inbe), and further in view of Sienkowski US 5,885,373(Sienkowski). 
Matsukawa teaches a metal surface treatment method to form a protective coating, comprising:
contacting a metal substrate with a surface treatment solution comprising:
20-10000ppm of Zr/Ti ions[0043];5-2000ppm of amino group containing silane coupling agent and hydrolysate thereof, such as N-
post-rinsing the treated metal surface; and
subsequently subjecting the treated metal surface to a cationic electrodeposition step [0099] using a coating composition comprising aminate epoxy resin[0099].
Although Matsukawa does not explicitly teach the claimed curing agent in the cationic electrodeposition composition, one of ordinary skill in the art would have expected the presence of claimed curing agent in the cationic electrodeposition composition of Matsukawa as evidenced by Nojiri because Nojiri’s teachings show that the general practice of a cationic electrodepsotion coating composition includes an amine modified epoxy resin and a block isocyanate curing agent[0005].  
However, Matsukawa as evidenced by Nojiri do not explicit teach the claimed stabilizing agent in its treatment composition in the contacting step.    
Inbe teaches an acidic metal surface treatment solution(col. 4 lines 1-4) comprising Zr/Ti compounds(col. 2 lines 42-52) and aminosilane(col. 2 lines 55-60, col. 7 lines 49-67).  The coating solution of Inbe further contains sulfonic acid group containing compound(col. 4 lines 15-16).  
Regarding claims 17 and 35-36, it would have been obvious to one of ordinary skill in the art to have incorporated the sulfonic acid group containing compound as taught by Inbe, which reads on the claimed stabilizing agent, into the surface treatment solution of Matsukawa as evidenced by Nojiri in order to promote the film formation as taught by Inbe(col. 15 lines 60-62).

Sienkowski teaches a post rinse for conversion coated metal substrate prior to subsequent cationic electrodeposition step(col. 8 line 44 – col. 10 line 4), wherein the post treatment solution comprises an oxidizing agent hydrogen peroxide (col. 3 lines 58-61).
Regarding claims 17 and 35-36, it would have been obvious to one of ordinary skill in the art to have incorporated the post rinse step as taught by Sienkowski into process of Matsukawa, as evidenced by Nojiri and in view of Inbe  in order to achieve satisfactory post rinsing at a lower cost as taught by Sienkowski(col. 14 lines 1-12).  
Regarding claim 22, the amino group containing silane coupling agent as taught by Matsukawa also reads on the claimed silane coupling agent. 
Regarding claim 23, the inherent ratio based on the amounts of Zr/Ti and Si in the silane coupling agent in the treatment solution of Matsukawa would have at least overlapped the claimed Zr/Ti to Si ratio. Therefore, a prima facie case of obviousness exists. See MPEP 2144.05. The selection of claimed Zr/Ti to Si ratio range from the disclosed range of Matsukawa have been obvious to one skilled in the art since Matsukawa teach the same utilities in their disclosed Zr/Ti to Si ratio range.
Regarding claim 24, Matsukawa further teaches the presence of claimed adhesive imparting metal ions such as Mg, Zn, Ca, Mn, Al, Cu ions [0074,0084].
Regarding claims 25-26, Matsukawa further teaches the presence of resin containing a blocked isocyanate group and/ora melamine group[0051-
Regarding claim 27, Matsukawa further teaches that the pH of the treatment solution is 1.5-6.5[0085],
Regarding claim 30, the surface treated metal material as taught by Matsukawa reads on the claimed metal material.
Claims 19 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsukawa as evidenced by Nojiri, and in view of Inbe and Sienkowski, and further in view of WO 2004/055237, whose English equivalent is Nakayama et al. US 2006/0185769 (Nakayama).
The teachings of Matsukawa as evidenced by Nojiri, and further in view of Inbe and Sienkowski are discussed in section 5 above. However, Matsukawa as evidenced by Nojiri, and further in view of Inbe and Sienkowski do not explicitly teach the claimed polyvalent anions.
Nakayama teaches a process treating a metal surface a conversion coating solution containing Zr and/or Ti ions(abstract), followed by a post rinsing treatment and subsequent cationic electrodeposition [0051, 0081].
Regarding claims 19 and 37, Nakayama further teaches that the Zr/Ti containing treatment solution additionally contains a water soluble polymer such as copolymers of acrylic acids and poly(metha)acrylic acid[0033]. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the water soluble polymer as taught by Nakayama into the Zr/Ti containing treatment solution of Natsukawa as evidenced by Nojiri, and in view of Inbe and Sienkowski in order to improve physical .
Response to Arguments
Applicant's arguments filed 4/2/2020 have been fully considered but they are not persuasive. 
In remarks, applicant argues that Nojiri only teaches an amine-modified epoxy resin and a block isocyanate curing agent in a cationic electrodeposition coating composition as one example, not as general practice.  Additionally, applicant argues that Nojiri teaches such a composition comprises a lead compound which is not desirable.
The examiner does not find applicant’s argument convincing because Nojiri discloses the amine-modified epoxy resin and a block isocyanate curing agent containing cationic electrodeposition coating composition in the back ground section, which indicates it’s the widely known in the art.  Additionally, Nojiri teaches such a cationic electrodeposition coating are generally used for automobile industry, which is the intended application industry for the coating treatment process of Matsukawa.  Furthermore, the presence of lead compound is irrelevant to the instant rejection since instant claims do not exclude the presence of lead compound in the cationic electrodeposition composition.
Applicant further argues that Inbe teaches the sulfonic acid group containing compound as an oxidizing agent, not as a stabilizing agent as claimed.

Applicant further argues there is no reason to in incorporate the oxidizing agent of Inbe and the oxidizing agent of Sienkowski into two distinct steps of the treatment process of Matsukawa.
The examiner does not find applicant’s argument convincing because the oxidizing agent of Sienkowski is directed to a post treatment step. Additionally, the instant claims use open-ended transitional phrase comprising for the treatment composition, which does not exclude the presence of an oxidizing agent.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733